DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 11-20 are pending. The previous rejection(s) under 35 U.S.C. 103 and 112(b) have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 203504791) in view of Nie (CN 102769950) in further view of Zhao (CN 104414476) 
As Per Claim 11, Zhu discloses an electromagnetic cooking appliance [abstract], comprising: 
a coil assembly [Fig. 3]; and 
wherein the coil assembly [Fig. 3] further comprises: 
a coil base [Fig. 1, #1] having a bottom wall [refer to annotated Fig. 1, #A below] and a side wall [refer to annotated Fig. 1, #B below], the side wall being formed by aslant extending upward and outward [refer to annotated Fig. 1 below] from a periphery of the bottom wall [refer to annotated Fig. 1]; 

    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale

a first coil [Par. 40; “…the bottom coil..; the examiner is interpreting the bottom coil as being a first coil] and a second coil [Par. 48;” … side coil…”; the examiner is interpreting the side coil as being a second coil], the first coil being fixed at an outer surface of the bottom wall [Par. 48; “…the bottom of the reel bracket is wound around the bottom coil…” the reel bracket in this instance would at the base of the coil, and as shown in the drawings, the coil is fixed to the reel bracket outer surface], the second coil being disposed at an outer surface of the side wall [Par. 48; “…the side of the reel bracket is wrapped around the side coil…”] ,


a plurality of magnetic stripe supporters [Fig. 1, #2], located at the coil base [Fig. 1, #1] along a circumferential direction [refer to annotated Fig. 1, #I below], 

    PNG
    media_image2.png
    767
    1026
    media_image2.png
    Greyscale

each magnetic stripe supporter [Fig. 1, #2] having a first mounting part [Fig. 2, #A below], a second mounting part [Fig. 2, #B], and a connecting part [Fig. 2, #5] connected to the first mounting part [Fig. 2, #A below] and the second mounting part [Fig. 2, #B below], the first mounting part [Fig. 1, #A below] being mounted at a bottom side of the first coil [Par. 48; “…the bottom of the reel bracket is wound around the bottom coil…”; the reference clearly discloses that the reel bracket (coil base) has a bottom coil (first coil) on its bottom surface, and as it can be clearly seen, the second mount part (2) is located at a side of said bottom surface in which bottom coil is placed, therefore being mounted a bottom side of the coil], the second mounting part [Fig. 1, #B below] being mounted at a side of the second coil away from the side wall [Par. 48; “…the side of the reel bracket is wrapped around the side coil…”; the reference clearly discloses that the side coil is located on the side wall of the base, and it can be shown explicitly in Fig. 1 that the second mounting portion cooperates with a slot (11), so that the second mounting part is effectively away from a side wall of the bracket (refer to annotated Fig. 1, #B below] 

    PNG
    media_image3.png
    922
    896
    media_image3.png
    Greyscale


Zhu does not disclose the second mounting part received in an annular recess cooperatively formed by an outer periphery surface of the first coil, an outer surface of the coil base, and a bottom surface of the second coil, 
One end of the second support part received in a first recess relative to a bottom surface of the first mounting part, and an outer-side surface of the second mounting part; and 
A surface of the first surface formed by a connecting part facing away from the coil base; and 
wherein the first recess is formed by a surface of the connecting part facing away from the coil base. 
Nie, much like Zhu, pertains to an induction cooker. [abstract] 
Nie discloses the second mounting part [Fig. 2, #B below] received in an annular recess [Fig. 1, #C below] cooperatively formed by an outer periphery surface of the first coil [Fig. 1, #I below], an outer surface of the coil base [Fig. 2, #D below], and a bottom surface of the second coil [Fig. 2, #II below], 
One end of the second support part [Fig. 2, #B below] received in a first recess [refer to annotated Fig.2, #C below] relative to a bottom surface of the first mounting part [Fig. 2, #A below] and an outer-side surface of the second mounting part [Fig. 2, #B below], and
Wherein a surface of the first recess [Fig. 3, #C below] is formed by a surface of the connecting part [Fig. 3, #5] facing away from the coil base [Fig. 3, #D below; As best shown in instant application Fig. 4, #6, the “recess” is shown to be the space outside of the connecting part (53) on the corner of the apparatus. That is, the exterior “space” outside of the connecting part, as said “space” is only shown to be a “dotted. As shown below, much like Nie, an “recess” is created by the presence of the extended surfaces of the circuit board supporters, and thus, both spaces are equivalent.].  

    PNG
    media_image4.png
    748
    1487
    media_image4.png
    Greyscale

 
    PNG
    media_image5.png
    498
    818
    media_image5.png
    Greyscale

Instant Application Figure 4 showcasing said recess (6)

Therefore, it would have been obvious to one with ordinary skill in the art to modify the magnetic stripe supporters as taught by Zhu in view of the magnetic strip supporters as taught by Nie to further include the second mounting part received in an annular recess cooperatively formed by an outer periphery surface of the first coil, an outer surface of the coil base, and a bottom surface of the second coil, one end of the second support part received in a first recess relative to a bottom surface of the first mounting part, a surface of the first surface formed by a connecting part facing away from the coil base, and  wherein the first recess is formed by a surface of the connecting part facing away from the coil base to ensure that the magnetic strips are properly secured to the cooking apparatus.
 Zhu does not disclose a circuit board supporter having a first support part extending downward, and a second support part bending towards the coil assembly from a bottom end of the first support part, one end of the second support part adjacent to coil assembly being received in the avoidance space. 
Zhao, much like Zhu, pertains to an electric cooker. [abstract] 
Zhao discloses a circuit board supporter [Fig. 1, #2] having a first support part extending downward [refer to annotated Fig. 1, #I below], and a second support part [refer to annotated Fig. 1, #II below; the examiner is interpreting the bottom portion extending out from the bottom of the protruding support part (I), being the bottom floor of the circuit board supporter, as being a second support part] bending towards the coil assembly [refer to annotated Fig. #III] from a bottom end of the first support part [refer to annotated Fig. 1, #I below], 

    PNG
    media_image6.png
    603
    697
    media_image6.png
    Greyscale


Zhao discloses the benefits of the circuit board supporter in that it ensures that the coil structure is difficult to loosen, thus creating a reliable connection. [Par. 19] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the coil assembly as taught by Zhu in view of the teachings of the circuit board holder as taught by Zhao to further include a circuit board supporter having a first support part extending downward, and a second support part bending towards the coil assembly from a bottom end of the first support part to create a reliable connection of the coil assembly. [Par. 19]
As Per Claim 12, Zhu discloses wherein the connecting part [Fig. 2, #5] defines a slot [refer to annotated Fig. 1, #C below] recessed toward the coil base. [Fig. 1, #A below]

    PNG
    media_image7.png
    466
    581
    media_image7.png
    Greyscale



As Per Claim 13, Zhu discloses wherein the connecting part [Fig. 2, #5] comprises a first bending portion [refer to annotated Fig. 2, #I] and a second bending portion [refer to annotated Fig. 1, #II], the first bending portion [Fig. 2, #I] is formed by bending upward from an end of the first mounting part [refer to annotated Fig. 2, #A; much like that disclosed in applicant’s application (specifically referring Fig. 6, 531), although the bending portion appears to be bending downwardly, from the end of the first mounting part (51), the orientation is upward. The same interpretation applies to the reference, as it can be seen although the first bending portion (I) appears to bend downwardly, from the end of the first mounting portion (A), the orientation is upward)] to away from the coil base (Fig. 1, #1], the second bending portion [refer to annotated Fig. 2, #II below] is connected to a bottom end of the second mounting part [refer to annotated Fig. 2, #B] and an end of the first bending portion [FIG. 1, #I] away from the first mounting part [Fig. 1, #A], the first bending portion and the second bending portion [Fig. 2, #I & #II] cooperatively form the slot [refer to Fig. 2, #C below].

    PNG
    media_image7.png
    466
    581
    media_image7.png
    Greyscale


AS Per Claim 14, Zhu discloses wherein the connecting part [Fig. 1, #A (refer to circled citation of A)] is fixedly connected to the coil base. [refer to annotated Fig. 1, #A below (arrow citation)]

    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale

As Per Claim 20, Zhu discloses a plurality of magnetic stripes are fixed to the magnetic stripe supporters [Fig. 1, #2], and each of the magnetic stripe supporters [Fig. 1, #2] is fixedly located at the coil base [Fig. 1, #1 is set as a segmental structure which is suit for the coil base and forms the first recess [Fig. 1, #1], the segmental structure comprising, 
a first surface [Fig. 1, #I], a second surface [Fig. 1, #II], a third surface [Fig 1, #III], and a fourth surface [Fig. 1, #IV], wherein:
 the first surface [Fig. 1, #I] extends along a direction of the side of the second coil away from the side wall [Fig. 1, #B], the second surface [Fig. 1, #II] is adjacent to the first surface [Fig. 1, #I] and extends along a direction of the bottom side of the first coil [Fig. 1, #B], the third surface [Fig. 1, #III] is adjacent to the second surface [Fig. 1, #II] and extends along the direction of the first surface [Fig. 1, #I], and the fourth surface [Fig. 1 ,#IV] is adjacent to the third surface [Fig. 1, #III] and extends along the direction of the second surface [Fig. 1, #II].


    PNG
    media_image8.png
    465
    680
    media_image8.png
    Greyscale


    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale


Zhu does not disclose each of the magnetic stirp supporters forms the first recess. 
Nie, much like Zhu, pertains to an induction cooker. [abstract] 
Nie discloses the magnetic strip supports [Fig. 2, #B & #A below] forms the first recess. [Fig. 1, #C below] 

    PNG
    media_image9.png
    748
    1487
    media_image9.png
    Greyscale

 
    PNG
    media_image5.png
    498
    818
    media_image5.png
    Greyscale

Instant Application Figure 4 showcasing said recess (6)

Therefore, it would have been obvious to one with ordinary skill in the art to modify the magnetic stripe supporters as taught by Zhu in view of the magnetic strip supporters as taught by Nie to further include each of the magnetic stirp supporters forms the first recess to ensure that the magnetic strips are properly secured to the cooking apparatus.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 20350479) in view of Nie (CN 102769950) in further view of Zhao (CN 104414476)  in further view of Liu (US 2011/0155723)
As Per Claim 19, Yan discloses all limitations of the invention except wherein the coil assembly further comprises a clipping component, the clipping component comprises a clipping part and a pressing part, the clipping part is positioned at a side surface located at the joint of the connecting part and the second mounting part and adjacent to the outer surface of the coil base, the clipping part is formed with a clipping hole, the pressing part is positioned at the connecting part and adjacent to the clipping part, the freedom end of the pressing part corresponds to the clipping hole.
Lui, much like Yan, pertains to a coil fixing module for fixing a coil of an electromagnetic device. [abstract] 
Lui discloses wherein the coil assembly further comprises a clipping component [Fig. 2B, #14], the clipping component comprises a clipping part [Fig. 2B, #142] and a pressing part [Fig. 1D, #141], the clipping part [Fig. 1D, #122]  is positioned at a side surface located at the joint of the connecting part and a mounting part [refer to annotated Fig. 1D, #A below] and adjacent to the outer surface of the coil base [Fig. 1A, #1] , the clipping part [Fig. 2B, #142] is formed with a clipping hole [Fig. 2B, #148], the pressing part [Fig. 2B, #141] is positioned at the connecting part and adjacent to the clipping part [Fig. 2B, #142], the freedom end of the pressing part corresponds to the clipping hole [Fig. 2B, #148].

    PNG
    media_image10.png
    615
    490
    media_image10.png
    Greyscale

Lui discloses the benefits of the clipping component in that it simplifies the process of fixing the coil without the need for adhesives. [Par. 7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the coil assembly as taught by Zhu in view of the clipping component as taught by Lui to further include  a clipping component, the clipping component comprises a clipping part and a pressing part, the clipping part is positioned at a side surface located at the joint of the connecting part and the second mounting part and adjacent to the outer surface of the coil base, the clipping part is formed with a clipping hole, the pressing part is positioned at the connecting part and adjacent to the clipping part, the freedom end of the pressing part corresponds to the clipping hole to simplify the process of fixing the coil without the need for adhesives. [Par. 7]
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 20350479) in view of Nie (CN 102769950) in further view of Zhao (CN 104414476) in further view of Yongksng (CN 105125049) 
As Per Claim 15, Zhu discloses all limitations of the invention except wherein the outer surface of the bottom wall of the coil base is protruded with a plurality of annular first separators which are mutually nested from inside to outside, any two adjacent first separators cooperatively form a first coil winding groove for receiving the first coil; and
 the outer surface of the coil base is protruded with a plurality of annular second separators arranged along a up and down direction, any two adjacent second separators cooperatively form a second coil winding groove for receiving the second coil.
Yongkang, much like Zhu, pertains to an electric rice cooker. [abstract] 
Yongkang discloses the outer surface of the bottom wall of the coil base [refer to annotated Fig. 1, #A] is protruded with a plurality of annular first separators [Fig. 1, #401] which are mutually nested from inside to outside [Fig. 1, #401], any two adjacent first separators [Fig. 1, #401] cooperatively form a first coil winding groove for receiving the first coil [Par. 53; “…one end of the first rib 401 is inserted into the winding groove 30. The wire 1 is pressed; or the protruding end of the first rib 401 abuts against the side wall of the winding groove 30…”]; and
 the outer surface of the coil base [refer to annotated Fig. 1, #A]  is protruded with a plurality of annular second separators [Fig. 1, #411] arranged along a up and down direction [Fig. 1, #411], any two adjacent second separators cooperatively form a second coil winding groove for receiving the second coil. [Par. 57; “…the second protrusion 411 includes a plurality of second ribs 411 independent of each other, and the protruding end of the second rib 411 is inserted into the winding. In the slot 30, the wire 1 is pressed; or the protruding end of the second rib 411 abuts against the side wall of the winding groove 30…”]

    PNG
    media_image11.png
    372
    722
    media_image11.png
    Greyscale

Yongkang discloses the benefits of the protruding first and second separators in that it improves the efficiency of the coil housing, giving it high structural strength. [Par. 65] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the coil housing as taught by Zhu in view of the protruding separators Yongkang to further include the outer surface of the bottom wall of the coil base is protruded with a plurality of annular first separators which are mutually nested from inside to outside, any two adjacent first separators cooperatively form a first coil winding groove for receiving the first coil and the outer surface of the coil base is protruded with a plurality of annular second separators arranged along a up and down direction, any two adjacent second separators cooperatively form a second coil winding groove for receiving the second coil to improve the efficiency of the coil housing, giving it high structural strength. [Par. 65]
Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 20350479) in view of Nie (CN 102769950) in further view of Zhao (CN 104414476) in further view of Jinhua (CN 206118078) 
As Per Claim 16, Zhu discloses all limitations of the invention except wherein a wall surface of the top end of the second mounting part facing the coil base is defined with a clamping bulge, the clamping bulge is clamped in one second coil winding groove positioned at the top of the coil base.
Jinhau, much like Zhu, pertains to an electromagnetic coil panel subassembly. [abstract] 
Jinhau discloses a wall surface of the top end of the second mounting part [Fig. 15, #30] facing the coil base [refer to annotated Fig. 14, #A below] is defined with a clamping bulge [Fig. 15, #B below], the clamping bulge [Fig. 15, #B below] is clamped in one coil winding groove positioned at the top of the coil base. [Par. 56; “…A magnetic stripe bracket 30 mounted on the outer surface of the coil disc 10…”]

    PNG
    media_image12.png
    794
    723
    media_image12.png
    Greyscale


Jinua discloses the benefits of the clamping bulge in that it prevents excessive moving of the coil bracket. [Par. 66] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the mounting portion as taught by Zhu in view of the clamping bulge in view of Jinhau to further include a wall surface of the top end of the second mounting part facing the coil base is defined with a clamping bulge, the clamping bulge is clamped in one second coil winding groove positioned at the top of the coil base to prevents excessive movement of the coil bracket. [Par. 66]
As Per Claim 17, Zhu discloses wherein the connecting part [Fig. 1, #A (refer to circled citation of A)] is fixedly connected to the coil base. [refer to annotated Fig. 1, #A below (arrow citation)]
As Per Claim 18, Zhu discloses wherein a side surface of the connecting part [Fig. 2, #5] abutting the outer surface of the coil base [Fig. 1 ,#1]  is defined with a flange [refer to annotated Fig. 2, #A below], the flange is formed with a fixing hole [refer to annotated Fig. 2, #B below], the coil base is defined with a fixing post engaging the fixing hole. [Par. 32; “…To perform the limit, the magnetic strip holder 5 is fixed to the reel holder 1 by screws, whereby the side magnetic strip 3 and the bottom magnetic strip 2 are attached to the reel holder 1…”]

    PNG
    media_image13.png
    519
    623
    media_image13.png
    Greyscale



    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale




    PNG
    media_image14.png
    852
    469
    media_image14.png
    Greyscale



Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered.
The previous prior art rejections have been withdrawn in light of amendments made to the claims, and thus the arguments are now considered moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761               
   

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761